STONE, <1.
In this case, the prohate court of Chambers had acquired jurisdiction of the settlement of the administration, and had taken some steps therein; and, unless this case be characterized by some special equities, one party had no right, against the objection, of the other, to transfer the settlement to another court of concurrent jurisdiction. — Moore v. Lesueur and Wife, 83 Ala. 237, and authorities cited. Wo have looked into this record, and are unable to perceive any special reasons why the settlement of the administration should be transferred to the chancery court.
Without considering, in any manner, the other points made in argument,'or commented on in the decree of the chancellor, the decroo dismissing the complainants’ bill is, on the ground above considered, affirmed.